Citation Nr: 0937194	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In September 2008, the Veteran 
testified before the undersigned Veterans Law Judge sitting 
at the RO.  A copy of the hearing transcript is associated 
with the claims folder and has been reviewed.


FINDING OF FACT

Chronic bilateral knee disability did not have its onset in 
service and is not otherwise associated with the Veteran's 
active military duty; osteoarthritis of the knees was not 
exhibited within the first post service year.   


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated in 
service and osteoarthritis of the knees may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (2008).  

In an October 2006 letter the Veteran was notified of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  In 
addition, the October 2006 letter notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available service, VA and private 
treatment records have been secured.  The Veteran had a VA 
examination; and he testified at his Board hearing.  The duty 
to assist has been fulfilled.  There is no indication that 
any additional action is needed to comply with the duty to 
assist the Veteran.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claim

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when such are manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his current bilateral knee disorder 
is related to an incident in service, which resulted in an 
in- service diagnosis of bilateral knee chondromalacia.  
Service treatment records show that in April 1971 the Veteran 
complained of pain and swelling of his knees.  On examination 
of both knees there was no effusion or joint line tenderness.  
Moderate tenderness that increased with passive motion of the 
patellae was noted.  The impression was chondromalacia of 
both patellae.  Also among the service treatment records is 
an April 1971 radiographic report that shows "No significant 
abnormality," referring to both knees.  Subsequently, the 
Veteran's duties were temporarily limited.  In June 1971 he 
was re-evaluated and some of his duty limitations continued 
due to painful knees.  The Veteran was seen again in August 
1971 with complains of knee pain.  It was noted that he had 
physical therapy treatment for chondromalacia.  On physical 
examination both knees were normal except there was crepitus 
of the left patella.  The impression was chondromalacia.  The 
Veteran's separation examination report dated November 1972 
reveal normal lower extremities and other musculoskeletal 
system on clinical evaluation.  The Veteran indicated that he 
had reviewed his health records and that he was in good 
health.  

A VA outpatient treatment record dated March 2006 provides an 
assessment of knee pain, stable.  In May 2007 the Veteran had 
a VA examination for joints.  The examination report 
indicated that the claims folder was available for review.  
The Veteran reported his history of chondromalacia diagnosed 
in service.  He stated that he was running and exercising 
while carrying a bucket filled with balls used for grenade 
practice and the bucket banged against his knees.  The next 
day his knees were swollen; he was subsequently seen on sick 
call and put on profile.  The Veteran further reported that 
after service he secured employment in a factory job where he 
has been employed for thirty-three years.  He presented a 
letter from a manager who works for the same employer, who 
wrote that the Veteran's job entailed a lot of walking on 
concrete and frequent intervals of stooping and bending.  The 
Veteran further reported that the pain in his knees is 
constant when he is standing or walking.  X-rays revealed an 
impression of early changes of osteoarthritis.  VA examiner 
concluded with a diagnosis of early osteoarthritis.

In the examiner's opinion the Veteran's bilateral knee strain 
would not be at least as likely as not related to the minor 
injury he sustained while in service.  He commented that the 
Veteran's discharge summary noted no problems with the 
Veteran's knees at the time of discharge and the Veteran 
signed a statement indicating that he was in good health.  
The examiner further opined that the thirty-three years that 
the Veteran worked for the factory, engaging in lot of 
walking on concrete and frequent intervals of stooping and 
bending, would be much more likely responsible for any knee 
symptoms that he currently has and it would not be at least 
as likely as not related to the one minor knee trauma which 
he sustained in service in April 1971.

The record also contains a June 2007 private medical 
statement from Dr. CEK, who notes that the Veteran was seen 
by him to discuss his bilateral knee pain which restricts him 
from walking any great distance, running, jumping, squatting, 
stooping, crawling, or standing for any length of time.  Dr. 
CEK offered a referral and a two week follow-up visit.  There 
was no diagnosis mentioned in the statement.

In May and June 2007 a manager on the Veteran's job, the 
Veteran's son and a co-worker submitted written statements in 
support of the Veteran's claim.  The manager in his statement 
noted that the Veteran's job entailed a lot of walking on 
concrete, stooping and bending at frequent intervals.  He 
noted that he had informed the Veteran that due to his 
disability in both knees it was going to be nearly impossible 
for him (the Veteran) to perform his duties as required by 
the company.  In the written statement by the Veteran's son, 
he indicated that he had nine years experience in radiology 
and currently works as an MRI technician.  He stated that his 
father had knee pain since he (the son) was a little boy and 
his father would refer to the Army days whenever the knee 
pain began.  He indicated his preference of an MRI rather 
than and x-ray to diagnose his father's condition.  He stated 
that "an ex-ray of my fathers' knees is inadequate to 
determine the cause of his knee pain."  The written 
statement from the Veteran's co-worker, MM, revealed that he 
and the Veteran worked together in the boiler room for many 
years.  He noted that the Veteran told him a story about 
injuring his knees while in the Army.  He stated that the 
Veteran frequently complained about knee pain; and that he 
believed it was a direct result from the Army incident.

In further support of his claim the Veteran submitted one 
page of a July 2007 private medical examination report.  The 
report noted the Veteran's reported history of chronic knee 
pain since April 1971.  It was further noted that the Veteran 
was currently working at a job where he had been working for 
approximately thirty-three years.  The Veteran reported to 
the examiner that over the last one-to-two years he had been 
experiencing increasing pain in both knees associated with 
some popping and cracking sensation.  

In September 2008 the Veteran submitted additional evidence 
and a waiver of RO consideration of the evidence.  The 
evidence consists of a copy of an x-ray of the Veteran's 
knees taken at a private facility in July 2007 and a 
pharmaceutical label with a prescription for Hydrocodone 
5/Acetaminophen.  

At his Board hearing the Veteran testified that he had worked 
in his job for approximately thirty-five years.  He stated 
that for approximately twenty-five years he was a boiler 
operator which entailed watching the boilers run and there 
was not too much activity on his knee because he mostly sat 
watching gauges.  He also stated that he had to go through 
and mark the gauges but there was not a lot of walking.  He 
indicated that it was not a physically demanding job.  He 
testified that for about four or five years he worked in an 
office environment.  Hearing Transcript (Tr.), pp. 8, 9.  

The Board finds that a preponderance of the evidence is 
against a finding that the Veteran's current bilateral knee 
osteoarthritis is related to service.  While service 
treatment records in March-August 1971 show complaints of 
pain in both knees and treatment thereof, as well as an 
impression of chondromalacia of both knees, the remainder of 
the service treatment records and the separation examination 
are negative for any complaints or findings related to the 
knees.  The fact that there is no mention of a bilateral knee 
disorder in service treatment records after August 1971 and 
in the separation examination report, suggests that the in-
service injury to the knees was acute and transitory with no 
chronic residuals of injury.  This is further supported by 
the Veteran's acknowledgement in the discharge summary that 
he was in good health.  In addition, osteoarthritis was not 
exhibited within the first year following the Veteran's 
discharge from active duty.  Furthermore, VA examiner in May 
2007 opined that it was not likely that the Veteran's current 
bilateral knee osteoarthritis is related to the minor 
bilateral knee injury the Veteran sustained in service.  

To the extent the Veteran is claiming continuity of knee 
symptoms since service, this does not establish that a 
chronic bilateral knee disability was exhibited in service.  
Even assuming that he had knee pain since service 
(overlooking for a moment the lack of reported knee 
complaints for more than a year prior to his discharge, his 
claim of good health and normal musculoskeletal evaluation on 
his discharge examination) there is no competent evidence 
linking the complaints of knee pain since service to current 
knee pathology.  Even the Veteran's son does not expressly 
indicate a linkage between current disability and inservice 
symptomatology.  The first post service evidence in the 
claims folder of a possible knee disorder is found in the 
March 2006 VA outpatient treatment report that provides an 
assessment of knee pain, stable.  This evidence is 
approximately 33 years following the Veteran's discharge from 
service.  This lengthy gap between service and the first 
documented post-service medical evidence of a possible knee 
condition provides highly probative evidence against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 200) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).

The only competent evidence addressing the etiology of 
current knee disability is the May 2007 VA examination 
report.  It was the examiner's opinion that it was unlikely 
that current knee pathology was related to the relatively 
minor knee injury in service.  This opinion is supported by a 
rationale and is unrebutted by any other etiology opinion of 
record.  

The Board has also considered the lay statements of the 
Veteran's co-worker and statements made by the Veteran 
himself.  To the extent that as laypersons, the Veteran and 
his co-worker contend that the Veteran has a current 
bilateral knee disorder related to service, it is well-
established that laypersons are certainly capable of 
providing evidence of symptomatology, however, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  

As the competent medical evidence does not show that the 
Veteran's bilateral knee disorder is related to service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the- doubt rule does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


